Exhibit 10.9

The parties listed in Schedule A hereto

767 Fifth Avenue, 47th Floor

New York, New York 10153

September 24, 2009

Richard A. Smith

President and Chief Executive Officer

Realogy Corporation

1 Campus Drive

Parsippany, NJ 07054

Marc Becker

RCIV Holdings (Luxembourg) S.à.r.l.

c/o Apollo Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

 

Re: Exchange of Realogy Corporation’s 11.00%/11.75% Senior Toggle Notes due 2014

Dear Mr. Smith and Mr. Becker:

This Exchange Agreement (this “Agreement”) is made by and among Realogy
Corporation, a Delaware corporation (the “Company”), RCIV Holdings (Luxembourg)
S.à.r.l., a Luxembourg sociètè à responsabilitè limitèe (“RCIV”), Apollo
Management VI, L.P., a Delaware limited partnership (“Apollo Management”), the
investment funds managed by Apollo Management that have executed the signature
pages hereto (the “Apollo Funds” and, collectively with Apollo Management, the
“Guarantors”), and the entities listed on Schedule A (each, a “Holder” and,
collectively, the “Holders”). The term “affiliate” shall mean, with respect to
any person or entity, each person or entity controlling, controlled by or under
common control with, such person or entity.

1. Exchange Transactions. The Company hereby agrees to exchange, RCIV hereby
agrees to purchase and each Holder hereby agrees to exchange and sell, in each
case on the terms and conditions set forth herein, $311,332,053 aggregate
principal amount (such amount which may be increased in accordance with
paragraph 3) of the Company’s 11.75% Senior Toggle Notes due 2014 (such
$311,332,053 aggregate principal amount (as increased in accordance with
paragraph 3), the “Notes”), currently held and beneficially owned by the Holders
for a combination of (i) $150 million aggregate principal amount of the
Company’s second lien incremental term loans (the “Exchange Consideration”)
incurred by the Company under Section

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.20 of its senior secured credit facility, dated as of April 10, 2007, by and
among the Company, Domus Intermediate Holdings Corp., the direct parent company
of the Company, as guarantor, and the lenders party thereto (the “Credit
Agreement”) on the terms of the New Money Incremental Term Loans (as defined
below) or the Alternative Incremental Term Loans (as defined below), as the case
may be (for the avoidance of doubt, other than the fact that the New Money
Incremental Term Loans or the Alternative Incremental Term Loans, as the case
may be, will be funded with cash), with respect to that principal amount of
Notes (the “Exchanged Notes”) equal to the quotient of (x) $150,000,000 divided
by (y) the quotient of 0.68 divided by the issue price (the “Issue Price”) of
the New Money Incremental Term Loans or the Alternative Incremental Term Loans,
as the case may be, expressed as a percentage, *CONFIDENTIAL; and (ii) cash from
RCIV paid to the Holders equal to $*CONFIDENTIAL per $1,000 principal amount of
all of the Notes not exchanged for the Exchange Consideration (the “Cash
Consideration” and, together with the Exchange Consideration, the “Total
Consideration”)(the Notes purchased for the Cash Consideration shall be referred
to herein as the “Cash Notes”), in each case on the terms and conditions set
forth herein (collectively, the “Exchange Transaction”). For the avoidance of
doubt, attached hereto as Schedule B is an example of the calculation of the
Total Consideration.

2. Exchange and Sale of Notes. Subject to the satisfaction or waiver of the
conditions set forth in this Agreement (waived by the party entitled to the
benefit of such condition), the closing of the Exchange Transaction and the
delivery of the Total Consideration (the “Closing”) shall occur on the closing
date of the New Money Incremental Term Loans Transaction (as defined below) or
the Alternative Incremental Term Loan Transactions, as the case may be, at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New
York, New York 10036, or such other time, date or location as agreed by the
parties. The date on which the Closing occurs is hereinafter referred to as the
“Closing Date.” Simultaneously, at the Closing (A) each Holder will
electronically transfer (i) its portion of the Exchanged Notes (which shall be
allocated among the Holders in such proportions to reflect the aggregate
principal amount of Notes owned by each Holder as reflected on Schedule A) to an
account at DTC identified by the Company in writing at least two business days
prior to the Closing, and (ii) its portion of the Cash Notes (which shall be
allocated among the Holders in such proportions to reflect the aggregate
principal amount of Notes owned by each Holder as reflected on Schedule A) to an
account at DTC identified by RCIV in writing at least two business days prior to
the Closing and (B)(i) the Company will incur the New Money Incremental Term
Loans or the Alternative Incremental Term Loans, as the case may be, such
incurrence to be made against delivery of the Exchanged Notes and (ii) RCIV will
electronically deliver the Cash Consideration through DTC to the account
identified in Section 2(a) hereof, such payment to be made immediately against
delivery of the Cash Notes.

(a) *CONFIDENTIAL

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

3. Accrued and Unpaid Interest and Other Payments Satisfied. Each Holder agrees
that its receipt of the Total Consideration in the Exchange Transaction will
satisfy in full all of the Company’s obligations to pay principal, interest and
other payments to such Holder and all other amounts owed by the Company to such
Holder arising out of or relating to the Notes (including all accrued and unpaid
interest on the Notes to the closing date of the Exchange Transaction), and will
release the Company from all such obligations. For the avoidance of doubt, in
the event the Exchange Transaction is consummated after October 15, 2009, the
Holders will be entitled to and will receive payment-in-kind interest with
respect to the Notes on such date.

4. New Money Second Lien Transaction. In the event the Company undertakes a new
loan syndication on a broadly syndicated basis (the “New Money Incremental Term
Loans Transaction”) in which at least $*CONFIDENTIAL million of second lien
incremental term loans (the “New Money Incremental Term Loans”) under
Section 2.20 of the Credit Agreement are made by entities or persons other than:
(i) the Guarantors, the Apollo Funds, Apollo Management, Apollo Global
Management, LLC and their respective affiliates, and (ii) the Holders and their
respective affiliates (for the avoidance of doubt, such New Money Incremental
Term Loans shall be in addition to the Exchange Consideration), the Holders
hereby agree (in such proportions to reflect the aggregate principal amount of
Notes owned by each Holder as reflected on Schedule A) to place a market order
with the investment bank acting as the lead arranger (the “Lead Arranger”) to
participate, at the Lead Arranger’s discretion, as a lender in the New Money
Incremental Term Loans Transaction at the closing of such New Money Incremental
Term Loans Transaction by lending cash in an amount up to $*CONFIDENTIAL
(obligations under this paragraph 4, the “New Money Incremental Term Loans
Transaction Obligation”) to be funded simultaneously with the receipt of the
Cash Consideration by the Holders, and, subject to the satisfaction of the
closing conditions contained in the documentation related thereto and the
performance by the Company and RCIV of their obligations as provided in
Section 1 above, shall fund its portion of the New Money Incremental Term Loans
at the closing of the New Money Incremental Term Loans Transaction based on the
same terms and conditions as the other lenders in such New Money Incremental
Term Loans Transaction (provided that the Holders shall not be required to
undertake or agree to provide any additional capital, to undertake any
additional economic obligation, to fund any capital call or to assume any
liabilities); provided, however, that the Holders shall not be obligated under
the New Money Incremental Term Loans Transaction Obligation if:
(x) *CONFIDENTIAL, or (y) the Company or its affiliates shall have entered into
an agreement, arrangement or understanding with holders of the Company’s
unsecured notes with respect to the Debt Reduction Exchange Transaction.

        5. Debt Reduction Exchange Transaction. In the event the Company or any
of its affiliates enters into one or more agreements, arrangements or
understandings with holders of the Company’s unsecured notes with respect to a
transaction pursuant to which such unsecured notes will be exchanged for equity
of Domus Holdings Corp. (“Holdings”), including warrants, and new second lien
incremental term loans incurred under Section 2.20 of the Credit Agreement in a
transaction that, if completed in accordance with its terms, will result in the
exchange of at least $*CONFIDENTIAL of aggregate principal amount of unsecured
notes for equity (including warrants) and second lien incremental term loans
(such transaction in which at least $*CONFIDENTIAL of aggregate principal amount
of unsecured notes is exchanged for equity (including warrants) and such second
lien incremental term loans, the “Debt Reduction Exchange Transaction”), Holders
hereby agree to exchange *CONFIDENTIAL% of the aggregate principal amount of
Notes held by such Holders (in such proportions to reflect the aggregate
principal amount of Notes owned by each Holder as reflected on Schedule A) on
the same terms as other holders of Toggle Notes not affiliated with Apollo;
provided that such terms shall not be materially adverse (to the Holders) taken
as a whole different from the terms described in the *CONFIDENTIAL presentation
to Holders dated September 21, 2009. For the avoidance of doubt, the exchange of
$*CONFIDENTIAL of aggregate principal amount of unsecured notes for equity
(including warrants) and second lien incremental term loans shall not be deemed
a term different from the terms described in the *CONFIDENTIAL presentation.
Each Holder agrees that it will enter into such documentation, consistent with
the documentation entered into by other holders of Toggle Notes that are not
affiliates of the Company, the Guarantors, Apollo Management, or Apollo Global
Management LLC, as is necessary to be a party to the Debt Reduction Exchange
Transaction; provided, however, the Holders shall not in any event be required
to agree to provide additional consideration, undertake any additional economic
obligation, to fund capital calls or to assume liabilities. Following the
closing of the Debt Reduction Exchange Transaction, if requested by the Holders
in writing, at any time, Apollo Management agrees to as promptly as possible but
in any event no later than one month following the later of the date of such
notice or the closing of the Debt Reduction Exchange Transaction, designate or
cause one of the investment funds it manages to designate one individual
requested by the Holders (provided such Holder is reasonably acceptable to
Apollo Management (it being agreed that Carl C. Icahn shall be and be deemed to
be acceptable)) to the board of directors of Holdings (the “Holder Nominee”),
pursuant to the rights of Apollo Management or the investment funds that it
manages to designate directors under the Securityholders Agreement, dated April
10, 2007 (as such agreement may be amended from time to time, the
“Securityholders Agreement”), so long as the Holders continue to beneficially
own at least 50% of the equity received in the Debt Reduction Exchange
Transaction. In addition, Apollo Management will cause such Holder Nominee to be
appointed to the Board of the Company. Notwithstanding the foregoing, Holders
shall only be obligated to participate in the Debt Reduction Exchange
Transaction if (i) each of the Guarantors, Apollo Management, the Apollo Funds,
Apollo Global Management LLC and their respective affiliates, exchange
*CONFIDENTIAL% of the aggregate principal amount of unsecured bonds issued by
the Company beneficially owned by such persons in the Debt Reduction Exchange
Transaction and (ii) such transaction results in at least $*CONFIDENTIAL
aggregate principal amount of unsecured notes issued by the Company exchanged
for equity (including warrants) and second lien incremental term loans. For the
avoidance of doubt, the Debt Reduction Exchange Transaction shall only occur as
an alternative to the Exchange Transaction so that if either the New Money
Incremental Term Loans Transaction or the Alternative Incremental Term Loan
Transactions closes, then this paragraph 5 is inapplicable and no party shall be
required to engage in the Debt Reduction Exchange Transaction. Similarly, if the
Debt Reduction Exchange Transaction closes, then the Exchange Transaction is
inapplicable and no party shall be required to engage in such Exchange
Transaction.

        6. Alternative Transaction. If either (i) (A) the New Money Incremental
Term Loans Transaction and the Exchange Transaction has not occurred on or prior
to October 30, 2009 and (B) the Company has failed to obtain binding commitments
for the Debt Reduction Exchange Transaction for at least $*CONFIDENTIAL
principal amount on or prior to October 30, 2009, or (ii) (A) the New Money
Incremental Term Loans Transaction and the Exchange Transaction have not
occurred on or prior to October 30, 2009, (B) the Company obtained binding
commitments for the Debt Reduction Exchange Transaction for at least
$*CONFIDENTIAL principal amount on or prior to October 30, 2009 and (C) the Debt
Reduction Exchange Transaction has not occurred on or prior to December 31,
2009, or (iii) the Company provides written notice by October 30, 2009 to the
Holders and RCIV indicating its desire to consummate the Alternative Incremental
Term Loan Transaction (as defined below), then not later than November 6, 2009
in the case of clause (i), January 7, 2010 in the case of clause (ii), and the
date that is five business days following delivery of the written notice in the
case of clause (iii), (a) each Holder shall participate (in such proportions to
reflect the aggregate principal amount of Notes owned by each Holder as
reflected on Schedule A) as a lender in new second lien incremental term loans
(the “Alternative Incremental Term Loans”) under Section 2.20 of the Credit
Agreement by lending cash in an amount equal to $*CONFIDENTIAL in the aggregate
for all Holders (which amount shall be funded simultaneously with the
consummation of the Exchange Transactions set forth in paragraphs 1 and 2
hereof), and (b) RCIV shall, or shall cause an affiliate to, participate as a
lender in the Alternative Incremental Term Loans by lending cash in an amount
equal to $*CONFIDENTIAL (which amount shall be funded simultaneously with the
consummation of the Exchange Transactions set forth in paragraphs 1 and 2), in
each case, upon substantially the terms and conditions set forth in the term
sheet attached hereto as Annex A (the “Term Sheet”) (collectively, the
“Alternative Incremental Term Loans Transaction”) and in the case of clauses (a)
and (b), the Company shall issue Alternative Incremental Term Loans in exchange
for an amount equal to the Holders’ $*CONFIDENTIAL of proceeds and RCIV’s
$*CONFIDENTIAL of proceeds, and shall consummate the Exchange Transactions set
forth in paragraphs 1 and 2. The Company, RCIV and each Holder agree to work
together in good faith, and use their reasonable best efforts to negotiate and
execute definitive agreements related to the Alternative Incremental Term Loans
on substantially the terms set forth in the Term Sheet. For the avoidance of
doubt, nothing in the foregoing shall preclude lenders other than the Holders
and RCIV from participating in the Alternative Incremental Term Loans
Transaction provided that such participation shall be on the same terms and
conditions as the Holders’ and RCIV’s participation. For the avoidance of doubt,
to the extent the Alternative Incremental Term Loan Transaction occurs, it shall
occur simultaneously with the consummation of the Exchange Transactions as set
forth in paragraphs 1 and 2 hereof.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

7. Representations, Warranties and Covenant

(a) In connection with this transaction, each Holder hereby represents,
warrants, acknowledges and agrees as follows:

(1) Such Holder beneficially owns the aggregate principal amount of Notes set
forth next to its name on Schedule A and neither such Holder or its affiliates
(other than those listed on Schedule A) beneficially own any other unsecured
notes of the Company. Such Holder represents that it has not previously sold,
assigned, conveyed, transferred or otherwise disposed of, in whole or in part,
the Notes to be exchanged by such Holder hereunder, nor has such Holder entered
into any agreement to sell, assign, convey, transfer or otherwise dispose of, in
whole or in part, such Notes.

(2) The Notes being transferred hereunder are free and clear of any liens,
charges or encumbrances and upon completion of the Exchange Transaction, such
Holder will convey to the Company good title to the Notes free and clear of all
liens, charges and encumbrances.

(3) Such Holder has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in, and to make an informed
investment decision with respect to, the Exchange Transaction and receipt of the
Total Consideration, and such Holder acknowledges that (i) the Company makes no
representation regarding the value of the Notes or the Total Consideration and
(ii) such Holder has independently and without reliance upon the Company made
its own analysis and decision to enter into the Exchange Transaction and
exchange the Notes for the Total Consideration.

(4) (i) Such Holder has full power and authority to enter into this Agreement
and to consummate the transaction contemplated hereunder, (ii) such Holder has
taken all action as may be necessary to authorize the execution and delivery of
this Agreement and the consummation of the transaction contemplated by this
Agreement and the performance of its obligations hereunder, (iii) this Agreement
is an obligation enforceable against such Holder in accordance with its terms
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity) and (iv) neither the execution and delivery hereof by such
Holder nor the performance of such Holder’s obligations hereunder will violate
or contravene any requirements of law applicable to such Holder or any of
Holder’s governing documents or material agreements.

(b) In connection with this transaction, the Company hereby represents,
warrants, acknowledges and agrees as follows to each Holder:

(1) The Company (i) is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, (ii) it has full
corporate power and authority to enter into this Agreement and to consummate the
transaction contemplated hereunder and the performance of its obligations
hereunder, and (iii) has taken all corporate action as may be necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transaction contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

(2) This Agreement is an obligation enforceable against the Company in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity).

(3) Neither the execution and delivery hereof by the Company nor the performance
of its obligations hereunder will violate or contravene any requirements of law
applicable to the Company or any of its charter, by-laws or material agreements.

(c) In connection with this transaction, RCIV hereby represents, warrants,
acknowledges and agrees as follows to each Holder:

(1) RCIV (i) is a Luxembourg sociètè à responsabilitè limitèe, duly organized,
validly existing and in good standing under the laws of Luxembourg (to the
extent such concept is applicable), (ii) has full power and authority to enter
into this Agreement and to consummate the transaction contemplated hereunder and
the performance of its obligations hereunder, and (iii) has taken all action as
may be necessary to authorize the execution and delivery of this Agreement and
the consummation of the transaction contemplated by this Agreement,

(2) This Agreement is an obligation enforceable against RCIV in accordance with
its terms (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity).

(3) Neither the execution and delivery hereof by RCIV nor the performance of
RCIV’s obligations hereunder will violate or contravene any requirements of law
applicable to RCIV or any of RCIV’s governing documents or material agreements.

(d) In connection with this transaction, each Guarantor hereby represents,
warrants, acknowledges and agrees as follows to each Holder:

(1) Such Guarantor (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction (to the extent such concept is applicable),
(ii) has full power and authority to enter into this Agreement and to consummate
the transaction contemplated hereunder and the performance of its obligations
hereunder, and (iii) has taken all action as may be necessary to authorize the
execution and delivery of this Agreement and the consummation of the transaction
contemplated by this Agreement.

(2) This Agreement is an obligation enforceable against such Guarantor in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity).

 

5



--------------------------------------------------------------------------------

(3) Neither the execution and delivery hereof by such Guarantor nor the
performance of such Guarantor’s obligations hereunder will violate or contravene
any requirements of law applicable to such Guarantor or any of such Guarantor’s
governing documents or material agreements.

(4) Apollo Management or investment funds managed by Apollo Management have the
right to designate directors to the board of directors of Holdings pursuant to
the Securityholders Agreement.

(5) Apollo Management, the Apollo Funds, and their respective affiliates,
beneficially own not less than $873 million in principal amount of unsecured
bonds of the Company.

8. Closing. At the closing of the transactions contemplated herein:

(a) To the extent the Holders participate in the New Money Incremental Term
Loans Transaction, the Holders, RCIV and the Company will enter into any
documents necessary in connection with consummating the New Money Incremental
Term Loans Transaction and the Exchange Transaction, in accordance with the
terms of this Agreement; and

(b) With respect to the Alternative Incremental Term Loans Transaction, the
Holders, RCIV and the Company will enter into any documents necessary in
connection with consummating the Alternative Incremental Term Loans Transaction
and the Exchange Transaction, in accordance with the terms of this Agreement.

9. *CONFIDENTIAL

10. Guarantee. To induce the Holders to enter into this Agreement, each
Guarantor guarantees (the “Guarantee”) to the Holders on the terms and subject
to the conditions hereinafter set forth the performance by RCIV and Apollo
Management of their obligations under this Agreement, in accordance with the
terms of this Agreement (the “Guaranteed Obligations”). The Guarantors’
obligations to Holder under this Guarantee are joint and several, except that
the obligations of the Apollo Funds shall be proportionate to their relative
proportionate ownership of RCIV. This guaranty is irrevocable and is a guaranty
of performance, not collection. The guarantors waive all suretyship rights and
defenses and agree that is shall not be a condition to their obligations
hereunder that the Holders first pursue or exhaust any right or remedy which
they may have against RCIV or Apollo Management. The Guarantee shall be
enforceable against the Guarantors notwithstanding any defense that RCIV, or
Apollo Management may have to its enforcement against any of them, and shall be
reinstated in the event that any payment or performance of any of the guaranteed
obligations shall be rescinded, avoided, or required to be returned.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

11. Publicity. No party hereto shall make any public announcements or otherwise
communicate with any news media with respect to this Agreement or any of the
transactions contemplated hereby, without prior consultation with the other
parties as to the timing and contents of any such announcement or
communications. For the avoidance of doubt, each party shall remain exclusively
responsible for their own public announcements or other communications
notwithstanding the requirement to consult with the other parties hereto.
Notwithstanding the foregoing, (i) upon the earlier of: (x) the time that the
Company issues a public announcement (including any press release or SEC filing)
regarding the entering into of this Agreement and the launching of the New Money
Incremental Term Loans Transactions and (y) 5:00 p.m. on September 24, 2009,
each party hereto may communicate with any news media with respect to this
Agreement or any of the transactions contemplated hereby; provided, however,
that no party hereto may communicate with any news media with respect to any
information contained in paragraph 5, paragraph 9 and paragraph 14 unless such
information has previously been publicly disclosed by someone other than the
Holders or its affiliates and (ii) each party hereto may make any other press
release or similar public announcement or communication as may be required to
comply with the requirements of applicable law.

12. Governing Law; Submission of Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York and each
party hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court sitting in New York
City in any action or proceeding arising out of or relating to this Agreement.

13. Amendment; Waiver. This Agreement may be amended and the observance of any
term of this Agreement may only be waived in a writing and signed by all parties
hereto.

14. Termination. This Agreement shall terminate upon the earliest of (i) the
Closing of the Exchange Transaction, (ii) such date as shall be mutually agreed
upon by the Company, RCIV, the Guarantors and the Holders in writing,
(iii) 11:59 p.m. on October 30, 2009 (provided that if prior to October 30, 2009
the Company has obtained binding commitments for at least the $*CONFIDENTIAL
required for the Debt Reduction Exchange Transaction, then 11:59 p.m. on
December 31, 2009 or such earlier date as any of such commitments are no longer
in effect); or (iv) the date that the Company consummates a significant capital
transaction (other than the Debt Reduction Exchange Transaction, the New Money
Incremental Term Loan Transactions or the Alternative Incremental Term Loan
Transaction) outside of the ordinary course of business without the consent of
the Holders which shall not be unreasonably withheld; or (v) the cure rights
provided for in Section 8.03 of the Credit Agreement are exercised other than as
contemplated by a Debt Reduction Exchange Transaction; or (vi) the occurrence of
a default under § 8.01(h) or (i) under the Credit Agreement (collectively, the
“Termination Date”). Each of the Company, RCIV, the Guarantors and the Holders
agree that (a) the representations and warranties in paragraph 7 shall survive
the Termination Date and (b) paragraph 9 shall survive the Termination Date only
if either the Exchange Transaction or the Debt Reduction Exchange Transaction
shall have occurred prior to the Termination Date. If the Termination Date
occurs

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

due to (iv) or (v), the Company, Apollo Management, RCIV and the Guarantors
remain obligated to proceed with the Transaction contemplated by paragraph 6 if
the Holders elect to do so and paragraph 6 survives in all other circumstances.
The occurrence of the Termination Date shall not preclude any party from
exercising remedies with respect to any breach that occurred prior to the
Termination Date. Notwithstanding any failure by the Company to deliver the
Exchange Consideration in connection with an Exchange Transaction, RCIV agrees
to purchase $97,361,465 aggregate principal amount of Toggle Notes from the
Holders for $*CONFIDENTIAL in cash (which Notes and cash shall be allocated
among the Holders in such proportions to reflect the aggregate principal amount
of Notes owned by each Holder as reflected on Schedule A). Following the
delivery of such Cash Consideration or the failure of RCIV to deliver such Cash
Consideration, this Agreement shall terminate and the provisions of paragraph 9
shall no longer be effective.

15. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed via facsimile transmission,
and any such executed facsimile copy shall be treated as an original.

16. Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect.

17. Entire Agreement; Changes in Writing. This Agreement constitutes the entire
agreement among the parties hereto and supersedes and cancels any prior
agreements, representations, warranties, whether oral or written, among the
parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

Very truly yours, ICAHN PARTNERS LP – DELAWARE By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer ICAHN PARTNERS MASTER
FUND LP – CAYMAN ISLANDS By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer ICAHN PARTNERS MASTER
FUND II L.P. – CAYMAN ISLANDS By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer ICAHN PARTNERS MASTER
FUND III L.P. – CAYMAN ISLANDS By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer



--------------------------------------------------------------------------------

HIGH RIVER LIMITED PARTNERSHIP – DELAWARE By:   Hopper Investments LLC, its
general partner By:   Barberry Corp., its sole member By:  

/s/ Keith Cozza

  Name:   Keith Cozza   Title:   Secretary; Treasurer

 

AGREED AND ACCEPTED: REALOGY CORPORATION By:  

/s/ Anthony E. Hull

  Name:   Anthony E. Hull   Title:   Executive Vice President, Chief Financial
Officer an Treasurer RCIV HOLDINGS (LUXEMBOURG) S.à.R.L By:  

/s/ Marc Becker

  Name:   Marc Becker   Title:  

AGREED AND ACCEPTED WITH RESPECT TO PARAGRAPHS 5, 7(d), 10 AND 14 ONLY

 

APOLLO INVESTMENT FUND VI, L.P. By:   Apollo Advisors VI, L.P.,   its general
partner By:   Apollo Capital Management VI, LLC,   its general partner By:  

/s/ John J. Suydam

  Name:   John J. Suydam   Title:   Vice President



--------------------------------------------------------------------------------

APOLLO OVERSEAS PARTNERS (DELAWARE) VI, L.P.

 

By:  

Apollo Advisors VI, L.P.,

its general partner

By:   Apollo Capital Management VI, LLC,   its general partner By:  

/s/ John J. Suydam

  Name:   John J. Suydam   Title:   Vice President

APOLLO OVERSEAS PARTNERS (DELAWARE 892) VI, L.P.

By:   Apollo Advisors VI, L.P.,   its general partner By:   Apollo Capital
Management VI, LLC,   its general partner By:  

/s/ John J. Suydam

  Name:   John J. Suydam   Title:   Vice President APOLLO OVERSEAS PARTNERS VI,
L.P. By:   Apollo Advisors VI, L.P.,   its managing general partner By:   Apollo
Capital Management VI, LLC,   its managing partner By:  

/s/ John J. Suydam

  Name:   John J. Suydam   Title:   Vice President

APOLLO OVERSEAS PARTNERS (GERMANY) VI, L.P.

By:   Apollo Advisors VI, L.P.,   its managing general partner By:   Apollo
Capital Management VI, LLC,   its managing partner By:  

/s/ John J. Suydam

  Name:   John J. Suydam   Title:   Vice President



--------------------------------------------------------------------------------

AAA GUARANTOR – CO-INVEST VI, L.P. By:   Apollo Advisors VI, L.P.,   its
managing general partner By:   Apollo Capital Management VI, LLC,   its managing
partner By:  

/s/ John J. Suydam

  Name:   John J. Suydam   Title:   Vice President APOLLO MANAGEMENT VI, L.P.
By:   AIF VI Management, LLC,   its general partner By:  

/s/ John J. Suydam

  Name:   John J. Suydam   Title:   Vice President

 



--------------------------------------------------------------------------------

Schedule A

 

Holder    Aggregate Principal Amount

Icahn Partners LP – DELAWARE

   $ 88,657,947

Icahn Partners Master Fund LP – CAYMAN ISLANDS

   $ 113,093,231

Icahn Partners Master Fund II L.P. – CAYMAN ISLANDS

   $ 34,229,382

Icahn Partners Master Fund III L.P. – CAYMAN ISLANDS

   $ 13,085,082

High River Limited Partnership – DELAWARE

   $ 62,266,411



--------------------------------------------------------------------------------

Schedule B

This Schedule B sets forth two examples illustrating how the Exchange
Consideration is calculated.

The function “Price” in Microsoft Office Excel 2003 shall be used to calculate
the price to yield.

 

Example 1: If the New Money Incremental Term Loans are issued at an issue price
of *CONFIDENTIAL% and a price to yield equal to or greater than *CONFIDENTIAL%.

 

                A                

   New Money Incremental Term Loans to be received by Holder   
        $150,000,000

B

   Exchange Price    *CONFIDENTIAL%

C

   Issue Price    *CONFIDENTIAL%

D

   Exchange Price = B/C    *CONFIDENTIAL%

E

   Notes to be delivered by Holder = A/D    $*CONFIDENTIAL

 

Example 2: If the New Money Incremental Term Loans are issued with a yield to
maturity of less than *CONFIDENTIAL%, this example illustrates how the price
will be adjusted in order to establish at yield to maturity of at least
*CONFIDENTIAL%. This example assumes a *CONFIDENTIAL-year maturity and a
*CONFIDENTIAL% semi-annual coupon.

 

                A                

   New Money Incremental Terms Loans to be received by Holder   
        $150,000,000

B

   Exchange Price    *CONFIDENTIAL%

C

   Price to Yield of *CONFIDENTIAL%    *CONFIDENTIAL%

D

   Exchange Price = B/C    *CONFIDENTIAL%

E

   Notes to be delivered by Holder = A/D    $*CONFIDENTIAL

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Annex A

SUMMARY OF KEY TERMS OF SECOND LIEN INCREMENTAL TERM LOANS

 

Borrower:    Realogy Corporation, a Delaware corporation (the “Borrower”).
Incremental Term Loan Structure:    The Second Lien Incremental Term Loans will
consist of “Incremental Term Loans” as defined in and provided for in Section
2.20 of the credit agreement dated as of April 10, 2007 (the “Existing Credit
Agreement”) among the Borrower, the Lenders party thereto, and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”). Holders will be
“Incremental Term Lenders” (as defined in the Existing Credit Agreement) and
shall have all the rights as a Lender (as defined in the Existing Credit
Agreement) and the Incremental Term Loans will be “Loans” (as defined in the
Existing Credit Agreement). Guarantors:    Each of the Guarantors under the
Existing Credit Agreement will guarantee (the “Guarantee”) all obligations under
the Second Lien Incremental Term Loans. Maturity:    *CONFIDENTIAL years from
the Closing Date. Closing Date:    Simultaneously on the date on which the
conditions to the Exchange Transactions are satisfied (the “Closing Date”).
Amortization:    No amortization shall be required. Interest Rate:   
*CONFIDENTIAL% per annum (assuming the Second Lien Incremental Term Loans are
made at par). Interest Payments:    Semi-annually in arrears with the first
interest payment payable on the six (6) month anniversary of the Closing Date
and computed on the basis of a 365-day year (each such day, an “Interest Payment
Date”). Prepayment Fee:    Prepayments made prior to the second anniversary of
the Closing Date will be subject to a make-whole payment and, thereafter, will
be paid at par. Security:    Second priority security interests in all assets,
including without limitation, all personal, real and mixed property of the
Borrower and the Guarantors that are Collateral for the obligations of the
Borrower under the Existing Credit Agreement pursuant to a new security
agreement (which will be substantially identical to the Security Documents (as
defined in the Existing Credit Agreement)).    The liens securing the Second
Lien Incremental Term Loans will be junior in priority to the liens securing the
existing loans and other obligations secured as provided in the Existing Credit
Agreement (the “First Lien Obligations”) and any permitted refinancings thereof.
The priority of the security interests and related creditor rights between the
First Lien Obligations and the Second Lien Incremental Term Loans will be set
forth in an intercreditor agreement (the “Intercreditor Agreement”) on terms and
conditions as are acceptable to the Administrative Agent and the Holders.
Representations and Warranties:    Representations and warranties as set forth
in the Existing Credit Agreement. Financial Covenants:    None. Other Covenants:
   Affirmative and negative covenants as set forth in the Existing Credit
Agreement Other Terms:    Other customary and reasonable terms as are acceptable
to the Administrative Agent and the Holders, and consistent with the Existing
Credit Agreement.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.